i          i         i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00331-CV

                                IN THE INTEREST OF L.M.-A., Jr.

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-PA-02002
                             Honorable Richard Garcia, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Alma L. López, Chief Justice
                  Karen Angelini, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: October 29, 2008

AFFIRMED

           Carolina S. seeks to appeal the trial court’s termination of her parental rights to her minor

child, L.M.-A., Jr., and challenges the trial court’s finding that her appeal is frivolous. See TEX .

FAM . CODE ANN . § 263.405(d)(3), (g) (Vernon Supp. 2008). We affirm the judgment of the trial

court.

           Carolina’s court-appointed appellate attorney has filed a brief representing that he has

conducted a professional evaluation of the record and determined the appellate points are without

merit. Counsel concludes the appeal is frivolous. The brief meets the requirement of Anders v.

California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4

(Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders
                                                                                    04-08-00331-CV

terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.

10, 2003, no pet.). In compliance with the procedure in Anders, counsel delivered a copy of

counsel’s brief to Carolina, who was advised of her right to examine the record and to file her own

pro se brief if she disagreed with counsel’s determination regarding the merits of the appeal. See

Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.). No pro se brief

was filed. Carolina’s attorney has also filed a motion to withdraw.

       We have reviewed the record on appeal and counsel’s brief, and we agree that the appellate

points do not present a substantial question for appellate review, and are therefore frivolous. See

TEX . CIV . PRAC. & REM . CODE ANN . § 13.003(b) (Vernon 2002); see also TEX . FAM . CODE ANN .

§ 263.405(d)(3) (incorporating section 13.003(b) by reference). Accordingly, we affirm the trial

court’s judgment, and grant appellate counsel’s motion to withdraw. Nichols, 954 S.W.2d at 85-86.



                                                      Phylis J. Speedlin, Justice




                                                -2-